     Case 3:20-cv-00979-MHL Document 2 Filed 12/28/20 Page 1 of 3 PageID# 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


DEIDRA BYRD,

        Plaintiff,

v.                                                           Civil Action No. 3:20cv979

ELLEN MARIE HESS, et al.,

        Defendants.
                                             ORDER

        On December 22, 2020, Plaintiff Deidra Byrd filed a Motion for Leave to Proceed in

forma pauperis with her Complaint attached. (ECF No. 1.) The record reflects that Byrd filed a

short form application to proceed without prepaying costs or fees rather than the appropriate long

form. The Court DIRECTS the Clerk to send Byrd the correct long form in forma pauperis

application. Byrd must complete the long form in forma pauperis application and return it to the

Court no later than February 1, 2021. Failure to comply with this request will result in the case

being dismissed without prejudice.

        The Court has reviewed Byrd’s proffered Complaint, which spans five pages. As best the

Court can discern, Byrd claims that Defendants violated her due process rights when the

“Virginia Unemployment Compensation Commission . . . failed to notice a hearing, failed to

give [Byrd] an opportunity to be heard which must be granted at a meaningful time and in a

meaningful manner,” and did not grant her unemployment compensation claim filed on August

13, 2020. (Compl. 4, ECF No. 1–1.) The proffered Complaint does not comply with Federal
   Case 3:20-cv-00979-MHL Document 2 Filed 12/28/20 Page 2 of 3 PageID# 11




Rule of Civil Procedure 8, which requires a short and plain statement of the grounds for this

Court’s jurisdiction and Byrd’s claims for relief. 1

        As a result, the Court ORDERS that the Clerk provisionally file the proffered Complaint;

and it is further ORDERED that, no later than February 1, 2021, Byrd SHALL file an Amended

Complaint, which outlines in simple and straightforward terms why she thinks that she is entitled

to relief and why the Court has jurisdiction over her case. See Fed. R. Civ. P. 8(a)(1) and (2).

        The Amended Complaint SHALL COMPLY with the following directions:

            1. At the very top of the amended pleading, Byrd must place the follow caption in all
               capital letters: “AMENDED COMPLAINT FOR CIVIL ACTION NUMBER:
               3:20cv979.”

            2. The first paragraph of the particularized amended complaint must contain a list of
               defendant(s). Thereafter, in the body of the particularized amended complaint,
               Byrd must set forth in separately numbered paragraphs a short statement of the
               facts giving rise to her claims for relief. Thereafter, in separately captioned
               sections, Byrd must clearly identify each federal or state law allegedly violated.
               Under each section, Byrd must list each defendant purportedly liable under that
               legal theory and explain why she believes each defendant is liable to her. Such
               explanation should reference the specific numbered factual paragraphs in the body
               of the particularized amended complaint that support that assertion.

            3. Byrd shall also include the relief she requests – what in the law is called a “prayer
               for relief.”

            4. The particularized amended complaint must stand or fall on its own accord. Byrd
               may not reference statements in the prior complaint.

            5. The particularized amended complaint must omit any unnecessary incorporation
               of factual allegations for particular claims and any claim against any defendant
               that is not well-grounded in the law and fact. See Sewraz v. Guice, No.
               3:08cv035, 2008 WL 3926443, at *2 (E.D. Va. Aug. 26, 2008).



        1
            The Federal Rules of Civil Procedure require that “[a] pleading that states a claim for
relief . . . contain: (1) a short and plain statement of the grounds for the court’s jurisdiction, unless
the court already has jurisdiction and the claim needs no new jurisdictional support; [and] (2) a
short and plain statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R.
Civ. P. Rule 8(a)(1)–(2). To satisfy Rule 8, Byrd must provide the Court with facts and specific
allegations to support her claims for relief.
                                                   2
   Case 3:20-cv-00979-MHL Document 2 Filed 12/28/20 Page 3 of 3 PageID# 12




       The failure to strictly comply with the Court’s directives and with applicable rules will

result in DISMISSAL OF THIS ACTION WITHOUT PREJUDICE for failure to prosecute. See

Fed. R. Civ. P. 41(b).

       Let the Clerk send a copy of this Order to Byrd at her address of record.

       It is SO ORDERED.

                                                                          /s/
                                                                   M. Hannah Lauck
                                                              United States District Judge

Date: December 28, 2020
Richmond, Virginia




                                                3
